--------------------------------------------------------------------------------

Exhibit 10.1
 
 




NOTICE


 
This Release and Termination of Employment Agreement (“Agreement”) is a very
important legal document, and you should consult with an attorney before signing
it.
 
By signing this Agreement, you are agreeing to release Carpenter Technology
Corporation (and certain other individuals/entities named as “Released Parties”
within this Agreement) from all liability to you.  You have twenty-one (21) days
from the date of distribution of these materials to consider whether to sign
this document or, if later, until your termination date on page 2 of this
Agreement.  If you decide to sign it, you will then have an additional seven (7)
days following the date of your signature to revoke this Agreement, and this
Agreement shall not become effective or enforceable until this seven (7) day
revocation period expires.  You may not sign this Agreement before the last day
of your employment with Carpenter Technology Corporation.  In order to notify
Carpenter of intent to revoke, you must provide written notice, via certified
mail, to the Director - Total Rewards & People Strategy, Carpenter Technology
Corporation, 101 West Bern Street, Reading, Pennsylvania, 19601.
 
 
 

--------------------------------------------------------------------------------

 


RELEASE AND TERMINATION OF EMPLOYMENT AGREEMENT




This Release and Termination of Employment Agreement (“Agreement”) between T.
Kathleen Hanley (the “Employee”) and Carpenter Technology Corporation
(“Carpenter”), provides for the mutually satisfactory terms and conditions of
the Employee’s termination of employment with Carpenter effective October 30,
2009 (the “Termination Date”)
 
In consideration of the mutual promises and commitments made herein, and
INTENDING TO BE LEGALLY BOUND hereby, the Employee and Carpenter agree that in
return for the payments and benefits described in Sections 1-4 of the Agreement,
which exceed that to which the Employee is otherwise entitled, the Employee
agrees that these benefits represent adequate compensation for this Agreement to
release and forever discharge all “Released Parties” including Carpenter from
any and all manner of claims as stated in Section 11.  These benefits are
contingent upon fulfillment of the “Special Separation Conditions” in Section 5
and the Employee’s acceptance of all other terms of this Agreement summarized
below.
 
v
Employee agrees to protect Carpenter’s confidential and proprietary business
information (Section 8)



v
Employee agrees to return all Carpenter property and remove personal property
(Section 9)



v
Employee agrees to this Agreement’s confidentiality and to avoid negative
characterizations (Section 10)



v
Employee agrees where permitted by law to reimburse Carpenter’s defense costs,
if Employee files suit (Section 12)



v
Employee further agrees that she will cooperate fully with Carpenter and its
counsel with respect to any matter  in which the Employee was in any way
involved during her employment (Section 13)



v
Employee agrees that if she violates or challenges the enforceability of this
Agreement, no further payments, rights or benefits under Sections 1-4 hereof
will be due to her (Section 14)



v
Employee agrees that the written terms of this Agreement are the complete
understanding between the parties superseding any prior agreements or
understandings (Section 16)



v
Employee agrees the balance of this Agreement will remain in force even if any
provision is invalidated by a court (Section 19)

 
 
-2-

--------------------------------------------------------------------------------

 
 
v
Employee agrees to governing state law (Section 20) and recognizes required tax
withholding (Section 21)



Whether the Employee accepts the terms of this Agreement or not, the Employee
will receive the benefits described in Sections 6 and 7 subject to the terms of
the applicable plan documents.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Consideration (Benefits contingent upon this Agreement)


 
1.
The Employee will receive severance payments in the form of continuation of her
base salary for a period of twelve (12) months (the “Severance Period”), less
applicable withholding and payroll taxes, payable monthly.  The severance
payments described above will be paid from Carpenter’s general assets and the
Severance Period will commence within one month of the Employee’s satisfaction
of the Special Separation Conditions described in Section 5 below.  For
avoidance of doubt, the severance payments made under this Section 1 are
intended to be exempt from Section 409A of the Internal Revenue Code as payments
made pursuant to a “separation pay plan” under Treas. Reg. §
1.409A-1(b)(9)(iii).

 
 
2.
For the duration of the Severance Period, Carpenter will waive the applicable
premium otherwise payable for COBRA continuation coverage for the Employee (and,
to the extent covered by Carpenter’s group health plan immediately prior to the
Termination Date, the Employee’s eligible dependents).

 
 
3.
The 4,000 restricted shares granted to Employee on January 8, 2007 will vest
upon the satisfaction of the Special Separation Conditions described in Section
5 below and will be released from transfer restrictions as scheduled in the
ordinary course, notwithstanding the Employee’s termination of employment.

 
 
4.
Carpenter will also pay up to $20,000 for the Employee to participate in an
outplacement employment program of Carpenter’s choosing following satisfaction
of the Special Separation Conditions described below in Section 5.

 
 
5.
The special separation benefits described in Sections 1-4 above are conditioned
upon (a) the return of this signed Agreement (signed only on or after the
Employee’s last day of employment) within 22 days following its delivery to
Employee and (b) the expiration of the seven day revocation period without the
Employee’s revocation of this Agreement (“Special Separation Conditions”).  No
special separation benefits will commence prior to the satisfaction of these
Special Separation Conditions.

 
Benefits to which the Employee is otherwise entitled
 
 
6.
Any vested but unexercised stock options held by the Employee will have the
exercise period adjusted as required under the applicable stock plan on the
basis of a separation without special category (e.g. cause, disability or
retirement).  It is the Employee’s responsibility to review the terms of the
Employee’s stock plan and agreement to assure that the Employee does not lose
the ability to exercise any options.  The Employee may receive a certificate
with the adjusted exercise dates by contacting Equiserve at 1-800-670-6644
following separation of employment.

 
 
-4-

--------------------------------------------------------------------------------

 
 
 
7.
The Employee will be entitled to receive all earned compensation (including
accrued but unpaid time off) and benefits otherwise due the Employee upon
termination of employment as required by law and in accordance with the terms of
the benefit plans or other agreements between Carpenter and the
Employee.  Notwithstanding the foregoing, the Employee will not be entitled to
any benefits under the Severance Pay Plan for Salaried Employees of Carpenter
Technology Corporation (“Severance Plan”) or an Increased Pension resulting from
a Termination Due to Job Elimination under the GRP and the Employee hereby
releases any claim for such benefits under the Severance Plan and the GRP.

 
General Terms of this Agreement
 
 
8.
Confidential/Proprietary Information:  The Employee agrees that the Employee
will not at any time disclose to any person or entity, any of Carpenter’s
confidential or proprietary business information, which includes, but is not
limited to, its personnel policies, practices, technologies, processes, trade
secrets, customer lists, financial information, cost data and other proprietary
information and agreements.  The Employee specifically agrees that all
information disclosed to the Employee regarding the handling of human resource
matters is deemed confidential and proprietary to Carpenter, provided that this
sentence will not (subject to Section 17 below) prohibit (a) the Employee from
working in the field of human resources generally, or (b) the application of her
knowledge of human resources best practices acquired prior to her employment by
Carpenter.  The Employee shall also promptly return to Carpenter any documents
and photographs (and copies thereof), in whatever form (including electronic)
containing any such confidential or proprietary information.

 
 
9.
Carpenter & Personal Property:  The Employee agrees to promptly return to
Carpenter any of Carpenter’s property provided to Employee, or within Employee’s
possession or control including, but not limited to, the Employee’s Carpenter
Identification card and any motor vehicle decals, credit card(s), computer
hardware/software, mobile communication devices, Library and other
Carpenter-owned books, files (electronic or paper), keys, tools, etc.  It is the
Employee’s responsibility to arrange with Asset Protection Services (“APS”)
and/or the Human Resources Manager to remove any personal items from Carpenter
property and deliver any Carpenter property to APS.   Any property or personal
items not claimed within fourteen (14) days of the date of termination above
will be destroyed or discarded.

 
 
10.
Confidentiality of Agreement & Nondisparagement:  The Employee agrees that the
terms, conditions, amounts and facts of this Agreement are and shall at all
times remain confidential.  The Employee further warrants and represents
that  from the time the Employee received this Agreement (or any prior drafts)
through the Employee’s signing of this Agreement, the Employee has not breached
the confidentiality of this Agreement.  Finally, the Employee agrees that
henceforth the Employee will not disclose or permit to be disclosed the terms of
this Agreement to any person or entity, including but not limited to, any past,
present or future employees of Carpenter, except to the extent that such
disclosure may be required by law.  The Employee may disclose this Agreement to
the Employee’s immediate family, attorney and tax advisors, who acknowledge and
agree to maintain the confidentiality of this Agreement.  The Employee will not
make or cause to be made any untrue statement to anyone suggesting or implying
any wrongful, illegal, or unethical conduct by any Released Person, nor will the
Employee disparage any Released Person or otherwise take any action that could
reasonably be expected to adversely affect the personal or professional
reputation of any Released Person.  Carpenter has the right to seek any and all
legal or equitable remedies to which it is entitled by reason of a breach of
this Section 10.

 
 
-5-

--------------------------------------------------------------------------------

 
 
 
11.
Release of Claims:  In return for the promises herein, as to Sections 1-4, which
exceed that to which the Employee is otherwise entitled under Carpenter’s
policies and benefit plans, the Employee (on behalf of herself), the Employee’s
representatives, successors, heirs, and assigns do hereby completely release and
forever discharge Carpenter and the other “Released Parties” (as defined below),
from any and all manner of claims, known or unknown, asserted or unasserted,
matured or not matured, which Employee may have against any of the Released
Parties, arising at any time up to and including the date that the Employee
signs this Agreement, including without limitation all claims related to the
Employee’s employment with Carpenter or the separation of that employment to the
fullest extent permitted by law.  This release specifically includes, but is not
limited to, any and all claims under (a) the common law, including, but not
limited to, theories for wrongful discharge, breach of contract (whether
expressed or implied) or duty, defamation, tort, or violation of public policy;
(b) any policies, practices or procedures of Carpenter, and  benefits under any
employee benefit plans sponsored by Carpenter; (c) any federal or state
constitution, and any federal, state or local statute, ordinance, or executive
order, including, but not limited to, claims for discrimination on the basis of
race, religion, sex, national origin, mental or physical disability, age, or any
other protected status or characteristic.  The laws under which the Employee is
releasing claims include, without limitation, the following: (1) Title VII of
the Civil Rights Act of 1964 (42 U.S.C. 2000e, et.seq.), (2) the Age
Discrimination in Employment Act (29 U.S.C. 621, et.seq.), as amended by the
Older Workers Benefit Protection Act (29 U.S.C. §626, et. seq.), (3) the
Americans with Disabilities Act (42 U.S.C. §12101, et. seq.), (4) the Employee
Retirement Income Security Act (29 U.S.C. §1001, et. seq.), (5) the Family and
Medical Leave Act of 1993, 29 U.S.C. § 2601 et. seq., (6) the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et. seq. (7) the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. § 2101 et. seq., (8) the Genetic
Information Non-Discrimination Act of 2008, P.L. 110-343; (9) the Pennsylvania
Human Relations Act (43 P.S. §951, et. seq.) and any other applicable statute,
law, ordinance, regulation or executive order (whether state, federal or local)
governing the employment relationship.

 
Notwithstanding the foregoing, it is understood and agreed that the Employee is
not waiving (1) claims under any state workers’ compensation law for a work
related injury or illness that was incurred during or arises out of employment
with Carpenter or (2) ordinary benefit claims under Carpenter sponsored pension,
life, disability and health plans to which the Employee is otherwise entitled.
 
 
-6-

--------------------------------------------------------------------------------

 
 
As used herein, the “Released Parties” shall mean Carpenter; its past and
present direct and indirect parents, subsidiaries, business units, affiliates,
and the like; all of the foregoing entities’ successors, assigns, and legal
representatives; and all of the foregoing entities’/persons’ past and present
directors, officers, attorneys, employees, benefit plans (including each such
plan’s administrators, fiduciaries, insurers, trustees, and related parties),
and legal representatives; any person/entity claimed to be jointly or severally
liable with any of the foregoing persons/entities; and any person/entity who at
any time has acted by, through, under, or in concert with any of the foregoing
persons/entities with respect to the Employee.
 
 
12.
Assumption of Legal Fees:  The Employee affirms that the Employee has not filed
any complaint against any Released Party with any local, state or federal
court.  The Employee affirms that the Employee not filed any claim, charge or
complaint with the United States Equal Employment Opportunity Commission
(“EEOC”) or any state or local agency authorized to investigate charges or
complaints of unlawful employment discrimination (together, “Agency”).  The
Employee understand that nothing in this Agreement prevents the Employee from
filing a charge or complaint of unlawful employment discrimination with any
Agency or assisting in or cooperating with an investigation of a charge or
complaint of unlawful employment discrimination by an Agency, provided however
that, the Employee acknowledges that the Employee may not recover any monetary
benefits in connection with any such claim, charge, complaint or proceeding and
disclaim entitlement to any such relief.  Furthermore, if any Agency or court
has now assumed or later assumes jurisdiction of any claim, charge or complaint
on the Employees behalf against any one or all of the Released Parties, the
Employee will disclaim entitlement to any relief.  The Employee agrees that the
Employee will not file suit in any court pleading any claims barred or released
by this Agreement.  Nor will the Employee accept any relief with respect to such
claims obtained on the Employee’s behalf by any person or entity.  Employee
further agrees that he will not in any way assist any current or former
Carpenter employee in making any claim against any of the Released Parties.  If
the Employee files suit pleading any claims found to be barred or released by
this Agreement, the Employee shall to the extent permitted by law pay
Carpenter’s or any of the other applicable Released Parties’ attorneys’ fees and
costs in defending against such released claims.

 
 
13.
Cooperation.  Employee agrees to cooperate with or otherwise assist Carpenter,
its affiliates and their counsel upon request in connection with any matter
relating to her service to Carpenter (including, without limitation, legal
claims, investigations, regulatory matters and other proceedings).  Employee’s
assistance in connection with such matters shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of Carpenter.  Employee will render such assistance
in a timely manner on reasonable notice from Carpenter, provided that Carpenter
will attempt to schedule and limit the need for Employee’s assistance so as not
to unduly interfere with her personal and other professional
obligations.  Employee understands that in any legal action, investigation, or
regulatory proceeding, Carpenter expects him to provide only accurate and
truthful information or testimony.  Carpenter shall reimburse Employee within 30
days for all reasonable expenses, including travel expenses, that she
necessarily incurs in connection with this Section 13 (subject to presentment of
suitable invoices).  For time spent after the Severance Period fulfilling her
obligations under this section, Employee will be compensated at a rate of $250
per hour, excluding for this purpose the first two (2) hours spent in any
calendar month.

 
 
-7-

--------------------------------------------------------------------------------

 
 
 
14.
Challenge.  If the Employee violates or challenges the enforceability of this
Agreement, no further payments, rights or benefits under Sections 1-4 hereof
will be due to Employee.

 
 
15.
No Admission of Liability.  This Agreement is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation by Carpenter, or of any violation of any duty owed by Carpenter to
the Employee.  Carpenter specifically denies any such violations.

 
 
16.
Integration Clause:  This is the complete and final agreement between the
parties, and it fully supersedes any and all prior agreements or understandings
between the parties hereto (including, without limitation, the Employee’s offer
letter dated December 8, 2006).  The Employee agrees that there is absolutely no
agreement or reservation not clearly expressed herein, that the sums of money
stated herein are all that the Employee is ever to receive for all claims to
damages, costs, attorneys’ fees and other expenses, and that the execution
hereof is with the full knowledge that this Agreement covers all possible
claims.  In addition, the Employee acknowledges that neither Carpenter nor any
of its employees, agents, representatives or attorneys have made any
representations concerning the terms of this Agreement other than those
contained herein.

 
 
17.
Restrictive Covenants:  The Employee acknowledges that restrictive covenants
contained in Section 10 of the Restricted Stock Unit Award Agreement dated July
29, 2009 (the “Restrictive Covenants”) survive the termination of her employment
with Carpenter.  The Employee acknowledges that those Restrictive Covenants are
reasonable and necessary to protect the legitimate interests of the Company,
that she received adequate consideration in exchange for agreeing to those
restrictions and that she will abide by those restrictions.  For avoidance of
doubt, however, the parties agree that the Restrictive Covenants will not
prohibit the Employee from accepting employment with an original equipment
manufacturer (“OEM”) or with a supplier to a competitor of Carpenter, provider
that such OEM or supplier does not itself also compete with Carpenter.  The
Employee acknowledges and agrees that the entities in competition with Carpenter
include, without limitation, those entities listed on the attached Exhibit
A.  During the eighteen (18) month period following the Termination Date, the
Employee agrees to (a) disclose the existence and terms of the Restrictive
Covenants to any person for whom she intends to perform services, and (b)
disclose to Carpenter the identity of any such proposed service recipient.  The
disclosures described in the preceding sentence will, in each case, be made at
least three business days prior to the commencement of services.

 
 
-8-

--------------------------------------------------------------------------------

 
 
 
18.
Termination of All Service.  Employee hereby confirms that, in addition to
ceasing her service as an employee of the Company on the Termination Date, her
service to the Company and any affiliated entity in any capacity has also
terminated as of the Termination Date.

 
 
19.
Severability Clause:  Carpenter and the Employee agree that should any
provisions of this Agreement be declared or determined by any court to be
illegal or invalid, the validity of the remaining parts, terms, or provisions
shall not be affected thereby and said illegal or invalid part, term, or
provision shall be deemed not to be part of this Agreement.

 
 
20.
Governing Law:  This Agreement is made and entered into in the Commonwealth of
Pennsylvania, and shall in all respects be interpreted, enforced and governed
under the laws of said Commonwealth, to the extent such laws are not preempted
by applicable federal law.  The language of all parts of this Agreement shall in
all cases be construed according to its fair meaning, and not strictly for or
against any of the parties.

 
 
21.
Tax Withholding:  All payments hereunder shall be subject to all applicable
federal, state and local withholdings.

 
 
22.
Counterparts and Facsimiles.  This Agreement may be executed, including
execution by facsimile or electronic signature, in multiple counterparts, each
of which shall be deemed an original, and all of which together shall be deemed
to be one and the same instrument.

 
 
-9-

--------------------------------------------------------------------------------

 
           
THE EMPLOYEE ACKNOWLEDGES AND STATES THE FOLLOWING BY HER INITIALS AND SIGNATURE
BELOW:
 
v      THAT THE EMPLOYEE HAS CAREFULLY READ AND UNDERSTANDS ALL THE PROVISIONS
OF THIS AGREEMENT.
 
v      THAT THE EMPLOYEE KNOWS AND UNDERSTANDS THAT, BY ACCEPTING BENEFITS UNDER
THIS AGREEMENT AND SIGNING THIS RELEASE, THE EMPLOYEE IS GIVING UP ANY RIGHT TO
BRING A CLAIM AGAINST THE “RELEASED PARTIES,” EITHER INDIVIDUALLY OR
COLLECTIVELY, INCLUDING BUT NOT LIMITED TO CARPENTER.
 
v      THAT THE EMPLOYEE ALSO UNDERSTANDS THAT THE EMPLOYEE WOULD NOT RECEIVE
BENEFITS UNDER THIS AGREEMENT, IF THE EMPLOYEE DID NOT KNOWINGLY AND VOLUNTARILY
ENTER INTO THIS RELEASE.
 
v      THAT THE EMPLOYEE IS SIGNING THIS RELEASE COMPLETELY WILLINGLY AND
VOLUNTARILY AND THERE IS NO MEDICAL OR OTHER CONDITION THAT WOULD PREVENT THE
EMPLOYEE FROM DOING SO.
 
v      THAT CARPENTER HAS NOT SUBJECTED THE EMPLOYEE TO ANY COERCION OR DURESS
AND HAS DONE NOTHING TO FORCE THE EMPLOYEE TO SIGN THIS RELEASE.  IF THE
EMPLOYEE ASSERTS OTHERWISE IN THE FUTURE, THE EMPLOYEE ADMITS THIS WILL NOT THEN
BE TRUTHFUL.
 
Employee agrees to all five statements above with initials        /s/ TKH      
 
Employee must sign this Agreement on or after the last day of employment with
Carpenter.  The Employee’s signature before that date will invalidate the terms
of this Agreement.
 

                          /s/ Charlene Williams    
/s/ T. Kathleen Hanley
    Witness   T. Kathleen Hanley                     Dated: November 6, 2009    
                Carpenter Technology Corporation                            
/s/ Diane Gibble
 
By:
/s/ K. Douglas Ralph     Witness    
K. Douglas Ralph
          Senior Vice President &          
Chief Financial Officer
 

 
 
-10-

--------------------------------------------------------------------------------

 
 
EXHIBIT A


AK Steel Holding Corp.
Steel Dynamics, Inc.
Voestalpine AG
Reliance Steel & Aluminum Co.
Schmolz + Bickenbach AG
Glorial Material Technology Corp.
Precision Castparts Corp.
Universal Stainless & Alloy Products, Inc.
Allegheny Technologies, Inc.
Parker-Hannifin Corporation
Ladish Co.
Sandvik AB
Titanium Metals Corp
Kennametal Inc.
Timken Company
Daido Steel Co., Ltd.
RTI International Metals, Inc.
Haynes International Inc.
 